  Case 5:19-cv-02158-PSG-KK Document 25 Filed 04/29/20 Page 1 of 1 Page ID #:415

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         EDCV 19-2158 PSG (KKx)                                      Date   April 29, 2020
 Title            Alejandro Romero v. Watkins and Shepard Trucking, Inc., et al.




 Present: The Honorable          Philip S. Gutierrez, United States District Judge
                     Wendy Hernandez                                          Not Reported
                        Deputy Clerk                                         Court Reporter
              Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                         Not Present                                           Not Present
 Proceedings (In Chambers):             Supplemental Briefing Order

      After considering the moving papers on Defendants Watkins and Shepard Trucking, Inc.
and Schneider National Carriers, Inc.’s (“Defendants”) motion to compel arbitration, see Dkt. #
12 (“Mot.”), the Court requests that Plaintiff Alejandro Romero (“Plaintiff”) file a surreply to
Defendants’ reply to the motion, see Dkt. # 19 (“Reply”), no later than May 18, 2020. Plaintiff
may only address the following two issues in his surreply:

         1.        Defendants’ argument that Section 1 of the Federal Arbitration Act (“FAA”) does
                   not apply because the parties “expressly ‘waive[d] the application or enforcement
                   of any provision of the FAA which would otherwise exclude this [arbitration
                   agreement] from its coverage.’” See Reply 5:1–2 (emphasis in original).

         2.        If the FAA does not apply to the arbitration agreement, what law governs the
                   agreement and can the Court enforce the agreement under the applicable governing
                   law?

       The Court also requests that Defendants file a sur-surreply to this surreply no later than
May 26, 2020. The surreply may not exceed twelve pages in length. The sur-surreply may not
exceed six pages in length. Upon review of these moving papers, the Court will schedule a
hearing if necessary.

       The May 4, 2020 hearing and status conference are hereby taken off-calendar. See Dkts.
# 12, 14.

         IT IS SO ORDERED.



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                Page 1 of 1
